8 S.Ct. 997
127 U.S. 699
32 L.Ed. 261
WALKER et al.v.COMMONWEALTH OF PENNSYLVANIA.1
April 9, 1888.

D. T. Watson, for plaintiffs in error.
Wayne MacVeagh and W. S. Kirkpatrick, Atty. Gen., for defendant in error.
HARLAN, J.


1
The questions presented in this case do not differ, in any material respect, from those determined in Powell v. Com., ante, 992, (just decided.) The principles announced in that case necessarily require an affirmance of the judgment below. It is so ordered.



1
 Affirming 11 Atl. Rep. 623.